Title: To Thomas Jefferson from David Ramsay, 8 October 1788
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston Octob. 8th 1788

Your favor of May 7th came to hand in September last. I thank you for your obliging conduct respecting my book. My losses on that subject have been so great that I must make use of the liberty you gave me to draw on Mr. Madison for 133 ⅓ dollars which is equal to 936 livres reckoning the dollars at 2/6 and the livres at 10d. This has been done this day. Your services on this occasion demand my highest acknowledgements. I have the honor to be your most obedient & very humble servant,

David Ramsay

